ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 12/29/2020. 
Claims 1- 2, 4-15 are presently pending and active (claims 1, 9, 11 are independent claims). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Hardman on 03/12/2021, and via email dated 03/12/2021 (attached).
The application has been amended as follows: 
In the Claims:

1. (Currently amended) A plasma processing apparatus, comprising: 
a chamber comprising a lower housing and an upper housing on the lower housings wherein the upper housing has a first cavity:
a window in the upper housing;
an antenna for generating a plasma of a first gas, wherein the antenna is disposed on the window and in the upper housing;
a dielectric plate disposed on the antenna;
a first pump for exhausting the first gas between the window and the lower housing, wherein the first pump is associated with the lower housing;
a power source that supplies microwaves and is connected to the antenna through the first cavity of the upper housing; and
a second pump for pumping a second gas between the window and the upper housing through a gap formed between a sidewall of the antenna and the upper housing, so as to hold the antenna and the window onto an inside wall of the upper housing, wherein the second pump is associated with a second cavity of the upper housing, wherein the second cavity is different than the first cavity and partially exposes the dielectric plate, and wherein the second pump is associated independently of the power source, 
wherein the second pump comprises:
an air supply 
an air exhaust 
a venturi tube between the air exhaust 

6.    (Currently amended) The plasma processing apparatus of claim 5, further comprising: 
a washer disposed between the antenna and the screw head; and 
a sealing member comprising a gasket, disposed between the antenna and the waveguide.


9.    (Currently amended) A plasma processing apparatus, comprising:
a chamber comprising a lower housing and an upper housing on the lower housing;
a window in the upper housing;
an antenna for generating a plasma of a first gas, wherein the antenna is disposed on the window and in the upper housing;
a first pump for exhausting the first gas between the window and the lower housing, wherein the first pump is associated with the lower housing;
a dielectric plate disposed on the antenna;
a power source that supplies microwaves;
a waveguide coupling the power source to a first cavity of the upper housing;
a power feed over the window in the upper housing, wherein the power feed couples the waveguide to the antenna; and
a second pump for pumping a second gas between the window and the upper housing through a gap formed between a sidewall of the antenna and the upper housing, so as to hold the antenna and the window onto an inside wall of the upper housing, wherein the second pump is associated with a second cavity of the upper housing, wherein the second cavity is different than the first cavity and partially exposes the dielectric plate, and wherein the second pump is associated independently of the power source,
wherein the power feed comprises:
a screw head between the window and the antenna; and 
a screw rod passing through the antenna, wherein the screw rod couples the waveguide to the screw head,

a washer disposed between the antenna and the screw head; and
a sealing member disposed between the antenna and the waveguide; and
a dielectric plate on the antenna and in the upper housing, and 
wherein the sealing member comprises:
a first seal seal sealing 
a second seal seal sealing 

11.    (Currently amended) A plasma processing apparatus, comprising:
a chamber comprising a lower housing and an upper housing on the lower housing, wherein the upper housing has a first cavity;
a window in the upper housing of the chamber;
an antenna for generating plasma of a first gas, wherein the antenna is disposed on the window and in the upper housing of the chamber; 
a dielectric plate disposed on the antenna;
a first pump for exhausting the first gas between the window and the lower housing, wherein the first pump is associated with the lower housing:
a power feed for delivering microwave power to the antenna, through 
through a gap formed between a sidewall of the antenna and the upper housing, so as to hold the antenna and the window onto and inside wall of the upper housing, wherein the second pump is associated with a second cavity of the upper housing, wherein the [he] second cavity is different than the first cavity and partially exposes the dielectric plate, and wherein the second pump is associated independently of the power feed, 
wherein the power feed passes through the antenna and extends to the window, and wherein the window has a central groove receiving an end of the power feed, and wherein the second pump comprises:
an air supply 
an air exhaust 
a venturi tube between the air exhaust 

Allowable Subject Matter
Claims 1-2, 4-7, 9-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 - Closest prior art of record (viz. Ohmi, Ishibashi) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a second pump for pumping a second gas between the window and the upper housing through a gap formed between a sidewall of the antenna and the upper housing, so as to hold the antenna and the window onto an inside wall of the upper housing, wherein the second pump is associated with a and partially exposes the dielectric plate, and wherein the second pump is associated independently of the power source, 
wherein the second pump comprises:
an air supply 
an air exhaust 
a venturi tube between the air exhaust .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamazaki et al (US 6,059,922) teach a plasma apparatus comprising a chamber 20 with a window 22, an antenna 23 over window, a first pump and a second pump (for exhausting a cooling gas (air) {Figs. 1, 2 and col. 7, lines 1-14 and col. 17, line 29) but do not teach the second pump for pumping a second gas between the window and the upper housing through a gap formed between a sidewall of the antenna and the upper housing, so as to hold the antenna and the window onto an inside wall of the upper housing, wherein the second pump is associated and partially exposes the dielectric plate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.